200 S.W.3d 56 (2006)
James MURRAY, Appellant,
v.
Gary KEMPKER, et al, Respondent.
No. WD 65651.
Missouri Court of Appeals, Western District.
May 2, 2006.
Motion for Rehearing and/or Transfer Denied June 27, 2006.
Application for Transfer Denied September 26, 2006.
James Murray, Bowling Green, MO, pro se.
Stephen D. Hawke, Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 27, 2006.


*57 ORDER

PER CURIAM.
James Murray (Appellant), an inmate at Northeast Correctional Center, appeals the trial court's granting of the Department of Corrections' (DOC) motion for summary judgment on his petition for declaratory judgment. This court affirms. Rule 84.16(b).